20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 1 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 2 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 3 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 4 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 5 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 6 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 7 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 8 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 9 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 10 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 11 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 12 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 13 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 14 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 15 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 16 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 17 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 18 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 19 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 20 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 21 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 22 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 23 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 24 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 25 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 26 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 27 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 28 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 29 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 30 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 31 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 32 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 33 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 34 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 35 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 36 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 37 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 38 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 39 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 40 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 41 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 42 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 43 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 44 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 45 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 46 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 47 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 48 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 49 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 50 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 51 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 52 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 53 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 54 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 55 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 56 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 57 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 58 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 59 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 60 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 61 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 62 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 63 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 64 of 65
20-00198-FPC7   Doc 1   Filed 01/31/20   Entered 01/31/20 11:00:23   Pg 65 of 65
